l UEM @W,/é §§ ' ' d w ny n
6 ` ll z l
. " ¢/Mmh'@ \@

No,w93-40746€N(c)'

 

EX §ARTE, IN.THE 195th JUDIC;AL

l
DISTRICT COURT

THOMAS LAMONT MURPHY DALLAS COUNTY,TEXAS

¢»O¢
W,¢O> ¢03¢0’1¢0¢ .O')CO‘>

 

PETITIONER'S REBUTTAL TO THE TRIAL COURTS FINDINGS OF FACTS_
AND CONCLUSION OF LAW

 

TO THE HONORABLE COURT OF CRIMINAL APPEAB§J-
COME NOW EX PARTE THOMAS LAMONR MURPHY/PETITIONER'TDCJ~ID#644742,and
SubmitS hiS Obj€CtiOnS tO the STATE`SUPPLEMENTAL RESPONSE,and FINHNS
of FACTS and CONCLUSION of LAW. Petitioner has the following djaidxs.

(l)Zn contrast to Petitioner efforts, The State has whollyfnk£
'to Comply with the TEXAS CODE of CRIMINAL PROCEDURE ARTICLE ll.O7SX
3 (aj'and (d). THe State has fail to resolve the [Said] Issues. By
failing in the duty place'd up on them to make the Applicationedmnl
able, and collect court report' s,deposition,interrogatories/order?ea
rings and most of all conduct a proper evidentiary investigation.
Petitioner object to State supplemental response. y

§

(2) It said“s after the convicting court makes findings of &mt
or approves the findings of the person designated to make them,the
clerk of the convicting court shall immediately transmit to the/oart‘
of Criminal Appeals,under one cover,the application,any answers fHed
any motions filed transcripts of all depositions and heari§gs,and
affidavits and any other matters such as official records used byky

.the court in resolving Issues of fact. Art. ll. 07 sec 3(d). If the
State think that the (STATE'S EXHIBITS.A,B,CjD,E,FANDG) has made de
Petitioner writ ready to return to this Honorable Court of Criminal
Appeals when in fact it's not.(l),First of all State's Exhibit A,
Direct Appeal Opinion has nothing to do with(Writ No.W93-40746-N(C)
AS THE STATE DID'NT PLACE THE PETITIONER APPLICATION IN THERE RESKNE.
(2),STATE'S EXHIBITS C,D also has nothing to do with (Writ NoW93nfrontation Clause
viere Fetitioner is not present to crcss-exanune the declarant, The Gourt of Crinunal Appeals opinion

in 'R£&Pw'dotthdyw£qnm§eam§N;U>oxszaemmethx£vnue&£s. DiRaSm ZUELWBG4Z[

pg .424 (6). R;Esaai v. S:ate, 171 S.W.3d- .If Eetitioner is not giving a chioe to cross-examine all

said witnesses of the State he ctgect to the entering of the affniavit an any other testimonial haansay
ofdefime.

NILKWLE[HW

Art.ll.49 provides that the burden of proof at the post-conviction
lhearing is on the Applicant to prove his claim by propiction of the

evidence, and the burden entitles the Applicant his rights to counsel

and his rights to opening and closing statements/aeguments,seeEx parte

Rains,555 s,w,2d 478

This is the only way the Petitioner feels justic can be served.

(2)

UNRESOLVED FACTS

 

"

lhe PETITIONER would like to bring to the Honorable Court of Crithl
Appeals that the Petitioner did file for a appointed of counsel inkr
VI§IC.C.P ART.ll.O7 sec 3(d),ART/26.04. In order for justic to be

`servie. An the Petitioner did sho3w he is Indigent on the Date of 5/

29/2015 in which the State didnt bother to respone to. ft is very
clear"the state has filed an answer, However it did not controvert

what the Petitioner has assected in his application.

Since the facts requiring resolution and the Court cannot hear evid

ence (COURT OF CRIMINAL APPEALS) Petitioner asks that this Honordje
court order the trial court to complete the records addressing Writ

No. W93- 40746- N(C) Issue only/or accept Petitioner' s assertions as

true and grant him all relief deemed appropiate.

Every provision relating to the Writ of Habeas Corpus shall be most
favorablety construed in order to give effect to the remedy amd

protect the rights of the person seeking relief under it' s C, C. P art
ll. 04. , z

UNSWORN DECLARATION
I/THOMAS LAMONT MURPHY/TDCJ-ID#64474Z/PRESENTY INCARCERATED IN THE
TEXAS DEPARTMENT OF CRIMINAL JUSTICE-MARK W STILES UNIT,DECLARE

UNDER THE PENALTY OF PERJURY THAT THE ABOVE AND FOREGOING-IS TRUE

AND CORRET.

RESPECTFULLY SUBMITTED/
~ s /

#W

 
  

§X'Exuf§n pN //3 D¢I,i"_.oFn @ZD {OQL, 992015
. /0-//5“03/€
. , (3)

 

PRAYER

Petitioner prays that this HONORABLE COURT OF~CRIMINAL APPEALS
-sustains his objections,and that the record is ordered complete

concerning his unresolved facts that counsel for the state fail

to resolve.

`CERTIFICATE OF SERVICE

I,hereby, Certify that on the above date/a true and correct copy
Of Petitioner'S REBUTTAL TO THE TRIAL COURTS FINDINGS OF FACYS AND

CONCLUSION OF LAW,WAS MAILED THROUGH THE UNITED STATES POST OFFICE
TO GARY FITZSIMMONS(DALLAS COUNTY DISTRUCT CLERK)/ AND SUSEN HAWK

(DALLAS COUNTY DISTRICT ATTORNEY) IN DALLAS COUNTY TEXAS. AND TO
ABEL ACOSTA (CLERK OF THE COURT OF CRIMINAL APPEALS) AUSTIN,TEXAS

(4)

axljSUdCtAUImXUIDLUS(IUUY(DHIWPH)BYU£SRIHE?WHL)
DHIrKI(IakIIJEB(bwtyUPLDENH)U£SHILH?MKE)

TH}QSINKKTMUTHY#@M%Q
MNUDVSIHSUNH
KEOEM3IA
HDUUNLTD@S77KB